Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In line 2 of claim 14, --having a tube body-- should be inserted after “tube” in order to provide improved antecedent support for “tube body” recited in line 4.
In line 5 of claim 14, --tube-- should be inserted after “medical”.
In line 7 of claim 15, “into underneath” should read --into and underneath--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2015/0119985).
Regarding claim 14, Lee et al. disclose a suture device comprising: a medical tube (10; Figure 9); barbs (150) projecting from the medical tube; and wherein the plurality of barbs projecting from the tube body is inclined toward one end of the medical (evident from Figure 9).
Regarding claim 15, Lee et al. disclose a tissue lifting surgery kit comprising: a suture device comprising a medical tube (10; Figure 9) and barbs (150) projecting from the medical tube and inclined toward one end of the medical tube (evident from Figure 9); a piercing device comprising a tip configured for forming a piercing into skin of a subject (intravenous injection needle; ¶[0059]); and a hollow pipe configured for inserting the piercing device and the suture device into underneath skin (“inserted into a tube”; ¶[0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0270304) in view of Lee et al. (US 2015/0119985).
Regarding claim 16,  Lee discloses a method of performing a facial tissue lifting surgery, the method comprising: providing an insertion unit comprising a hollow pipe (100; Figure 4) and a suture (200; Figures 5a-c), in which the suture is loaded inside the hollow pipe such that the insertion unit is elongated between a proximal end and a distal end thereof (evident from Figure 4), wherein the suture comprises body and a plurality of barbs (202) projecting from a circumference of the tube body (evident from Figures 5a-c), forming a hole (¶[0040]) into facial skin of a subject's face (Figure 1; ¶[0009]); inserting the insertion unit through the hole and moving the insertion unit underneath the facial skin toward a target area such that the distal end of the insertion unit reaches the target area, by which the insertion unit extends underneath the facial skin along a direction between the hole and the target area; -2-Application No.: Not Yet Assigned Filing Date:Herewithsubsequently, pushing the suture toward the target area using a push rod (300) such that the medical tube travels further toward the target area relative to the hollow pipe underneath the facial skin and further such that at least part of the plurality of barbs reaches the target area out of the hollow pipe; subsequently, pulling the hollow pipe out of underneath the facial skin while maintaining the medical tube underneath the facial skin extending along the direction between the hole and the target area (implicit from ¶[0040]-[0044], [0047]); noting that the barbs fix the suture in place upon exiting the pipe - ¶[0044], therefore the pipe must travel to the site of deployment), wherein the plurality of barbs projecting from the tube body is inclined toward the proximal end of the insertion unit such that the plurality of barbs is inclined toward the hole when they 
Lee fails to disclose that the suture is a medical tube as claimed.
Lee et al. teaches a tubular barbed suture (10; e.g. Figures 10 and 14) which allows facial tissue to grow into the tubular suture and promotes a longer lasting wrinkle-removing effect (¶[0007], [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sutures of Lee with the lumen or tubular shape of Lee et al. in order to allow facial tissue to grow into the suture and promote a longer lasting wrinkle-removing effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771